Citation Nr: 0512685	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-05 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to June 
1981.

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from a July 2002 decision by the RO in Baltimore, 
Maryland.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The veteran claims that he has a current low back disability 
with back pain, which radiates to his left leg and left foot, 
which began in service.  Service medical records (SMRs) 
reflect treatment several times for left knee pain and low 
back pain.  

In a March 2003 statement, the veteran reported that he 
received treatment for a back injury at the base hospital's 
emergency room in July 1978, was hospitalized for two weeks 
and that there was a two week profile relieving him from 
duty.  These records are not associated with the claims file.  
The Board finds that another attempt should be made to obtain 
these records.  38 U.S.C.A. § 5103A (West 2002). 

Current VA and private medical records show ongoing treatment 
for chronic low back pain and pain in the lower extremities, 
including previous back surgery.   
In view of the inservice finding the Board is of the opinion 
that another examination is warranted in order to obtain an 
opinion concerning the etiology of the veteran's current back 
disorder.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain any 
additional private and VA medical records 
pertaining to diagnosis and treatment of 
the veteran's lower back, left leg and 
left foot from June 1981 to the present 
that have not been previously submitted.  

2.  The RO should contact the National 
Personnel Records Center or other 
appropriate service departments, in order 
to conduct a search for any additional 
service medical records, to include the 
emergency room treatment and 
hospitalization in July 1978 at 
Guantanemo Bay, Cuba. 
 
3.  Thereafter, the RO should schedule 
the appellant for VA examination by an 
orthopedist in order to determine the 
nature, etiology, and severity of any 
disability involving the low back.  The 
examiner should review the claims folder 
in conjunction with the examination.  All 
indicated tests, to include x-ray studies 
and any other specialized tests deemed 
necessary should be conducted.  

It is requested that the examiner obtain 
a detailed history regarding in-service 
and post-service back injuries and 
complaints.  Following the examination, 
it is requested that the examiner render 
an opinion as to whether it is as likely 
as not (50 percent probability or 
greater) that any current low back 
disorder is related to military service.   
A complete rationale for any opinion 
expressed should be provided.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




